DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 8/1/2021.
EXAMINER’S AMENDMENT
Please cancel claims 13 and 14. These claims were withdrawn without traverse in the response filed 8/1/2021.
Allowable Subject Matter
Claims 1, 2 and 4 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Liu et al. (WO 2016/079269 A1) teach a microfluidic actuator (page 15, line 12; device 100) comprising: an object detection means adapted for, upon arrival of an object, identifying whether an object is an object of interest (page 1, lines 7 – 10, page 13, line 10: characterized cells); a heater adapted for generating a jet flow for deflecting an object of interest from the fluid stream (page 12, lines 22 – 27: microheater 10; figure 15); and a controller (page 13, lines 25 – 36).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic actuator for selecting objects in a fluid stream comprising a plurality of objects, the actuator further comprising a controller configured for activating the heater as function of the detection of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796